 Case 3:19-mj-01564-DEA Document 170 Filed 04/13/21 Page 1 of 3 PageID: 409




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA              :     Hon. Douglas E. Arpert
                                      :
      v.                              :     Mag. No. 19-1564 (DEA)
                                      :
DONTE SNOW                            :     ORDER FOR A CONTINUANCE

      This matter having come before the Court on the joint application of

Rachael A. Honig, Acting United States Attorney for the District of New Jersey

(by Martha K. Nye, Assistant United States Attorney), and defendant Donte

Snow (by Wanda Akin, Esq.), for an order granting a continuance of the

proceedings in the above-captioned matter from the date this Order is signed

through June 30, 2021 to permit defense counsel the reasonable time

necessary for effective preparation in this matter and to allow the parties to

discuss the matter and conduct plea negotiations in an effort to resolve the

case before grand jury proceedings and trial; and the Court having previously

entered Standing Orders 20-02, 20-03, 20-09, 20-12, extensions of Standing

Order 20-12, and Standing Order 21-04, continuing this and all other criminal

matters in this district until June 1, 2021, in response to the national

emergency created by COVID-19; and the defendant being aware that he has

the right to have the matter submitted to a grand jury within 30 days of the

date of his arrest pursuant to Title 18, United States Code, Section 3161(b);

and two prior continuances having been entered; and the defendant, through
 Case 3:19-mj-01564-DEA Document 170 Filed 04/13/21 Page 2 of 3 PageID: 410




his attorney, having consented to the continuance; and for good and sufficient

cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

      (1)   To permit the parties time to engage in the exchange of discovery

and continue plea negotiations, which would render any grand jury

proceedings and any subsequent trial of this matter unnecessary;

      (2)   In response to the national emergency created by COVID-19, the

Chief Judge of this Court has entered Standing Orders 20-02, 20-03, 20-09,

20-12, extensions of Standing Order 20-12, and Standing Order 21-04, which

are incorporated herein by reference;

      (3)   The failure to grant such a continuance would deny counsel for the

defendant or the attorney for the government the reasonable time necessary for

effective preparation, taking into account the exercise of due diligence;

      (4)   The defendant has consented to the aforementioned continuance;

      (5)   The grant of a continuance will likely conserve judicial resources;

and

      (6)   Pursuant to Title 18, United States Code, Section 3161(h)(7), the

ends of justice served by granting the continuance outweigh the best interests

of the public and the defendant in a speedy trial.

      WHEREFORE, it is on this WK day of April, 2021;



                                        2
 Case 3:19-mj-01564-DEA Document 170 Filed 04/13/21 Page 3 of 3 PageID: 411




      ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through June 30, 2021; and it is further

      ORDERED that the period from the date this Order is signed through

June 30, 2021 shall be excludable in computing time under the Speedy Trial

Act of 1974.



                                    HON. DOUGLAS
                                          DOUGLGL
                                               GLAS E
                                                    E.. ARPE
                                                        ARPERT
                                    United States
                                           Sta
                                             ates Magistrate
                                                  Magist
                                                      sttra
                                                         r te Judge



Form and entry consented to:




Martha K. Nye
Assistant United States Attorney




Wanda Akin, Esq.
Counsel for Defendant Donte Snow




                                       3
